DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-10, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothiwale, Mahantesh (WO 2019/117623 A1) in view of Bonnett (US 20040103330).
Considering claims 1, 9, 17, Kothiwale teaches a method/device/non-transitory computer-readable storage medium for adjusting a wireless modem, comprising: 
acquiring a channel parameter of the wireless modem (100) at a present moment ([77] electronic device 100 predicts the average throughput…parameters…coding rate, modulation coding scheme (MCS)…); 
generating, according to the channel parameter, a target clock frequency and a target working voltage of the wireless modem (100) with a neural network which is pre-trained ([6] where data packets will arrive…,[76]-[78] electronic device 100 predicts the average throughput…parameters…coding rate, modulation coding scheme (MCS)…); and
 adjusting a working of the wireless modem (100) to the target working voltage and the target clock frequency, respectively ([78] operating frequency controller 130 operates 
Kothiwale do not clearly teach generating, a target clock frequency and a target working voltage of the wireless modem; and adjusting a working voltage and a clock frequency of the wireless modem.
Bonnett teaches generating, a target clock frequency and a target working voltage of the wireless modem (Fig.3-9, [0008]-[0009], claim 1); and adjusting a working voltage and a clock frequency of the wireless modem (Fig.3-9, [0008]-[0009], claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Bonnett to Kothiwale in order to provide benefits to such line-powered systems.
Considering claims 2, 10, 18, Kothiwale and Bonnett further teach wherein the wireless modem comprises a plurality of function portions, and the generating, according to the channel parameter, the target clock frequency and the target working voltage of the wireless modem with the neural network which is pre-trained comprises: 
using the channel parameter as input of the neural network to acquire at least one target clock frequency and at least one target working voltage which are outputted by the neural network and are corresponding to at least one of the plurality of function portions (Kothiwale: [6] where data packets will arrive… [77]-[78], Bonnett: [0008]-[0009] adjusting the clock frequency and voltage supplied to a processor), and
 the adjusting the working voltage and the clock frequency of the wireless modem to the target working voltage and the target clock frequency, respectively comprises: 

adjusting a working voltage of each of the at least one function portion to the target working voltage which is outputted by the neural network and is corresponding to the function portion (Kothiwale: [6] where data packets will arrive… [77]-[78], Bonnett: [0008]-[0009] adjusting the clock frequency and voltage supplied to a processor).  
Considering claims 6, 14, Kothiwale and Bonnett further teach wherein the channel parameter comprises at least one of: a channel bandwidth, signal strength, a Signal Noise Ratio (SNR), Reference Signal Receiving Power (RSRP), an uplink/downlink resource scheduling strategy, a modulation mode, a coding mode, or a transport block size (Kothiwale: [26], [77] coding rate, modulation coding scheme (MCS)).
Allowable Subject Matter
2.	Claims 3-5, 7-8, 11-13, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641